UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7314


ANTWAN JABAR LOCKWOOD,

                    Plaintiff - Appellant,

             v.

SHERIFF AL CANON DETENTION CENTER,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Richard Mark Gergel, District Judge. (1:19-cv-02134-RMG)


Submitted: January 31, 2020                                       Decided: February 7, 2020


Before AGEE, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwan Jabar Lockwood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antwan Jabar Lockwood appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his amended 42 U.S.C. § 1983

(2018) complaint under 28 U.S.C. § 1915(e)(2)(B) (2018). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Lockwood v. Sheriff Al Canon Det. Ctr., No. 1:19-cv-02134-RMG (D.S.C. Sept.

9, 2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2